DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim 7 is rejected under 35 U.S.C. 103 as being anticipated by Joyce (US 2016/0311419).
As to claim 7 Joyce discloses an assistance system of a motor vehicle comprising: 
a first control unit and with a second control unit(Figure 2 “108”, 109”), wherein a first rotational speed sensor is connected to the first control unit for recording a rotational speed of a first wheel (Figure 2 “110” 108”), wherein a second rotational speed sensor is connected to the second control unit for recording a rotational speed of a second wheel, and wherein the first control unit is coupled to the second control unit using signal technology (Figure 2 “110 “109”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce (US 2016/0311419) in view of Cho (US 2019/0375384)
As to claim 1 Joyce discloses a method for operating an assistance system of a motor vehicle comprising: 
a first control unit and with a second control unit (Paragraph 8 “. An autonomous sub-system 105 in a vehicle 101 includes first and second brake control modules 106, 107.”), wherein a first rotational speed sensor is connected to the first control unit for recording a rotational speed of a first wheel(Paragraph 9 “Further, the brake control module 106, sometimes referred to as the “primary” module 106, is communicatively coupled to a plurality of wheel-speed sensors 110.”), wherein a second rotational speed sensor is connected to the second control unit for recording a rotational speed of a second wheel, and wherein the first control unit is coupled to the second control unit using signal technology (Paragraph 11 “The primary device 106 can further provide information relating to wheel-speeds obtained from one or more of the sensors 110 to the secondary module 107. The secondary module 107 can then use the wheel-speed information to provide instructions to vehicle 101 brake actuators.”), in which 
a first sensor signal is created by means of the first rotational speed sensor and a second sensor signal is created by means of the second rotational speed sensor (Paragraph 9 “Further, the brake control module 106, sometimes referred to as the “primary” module 106, is communicatively coupled to a plurality of wheel-speed sensors 110.”); 
it is determined whether a fault of the first control unit or of the second control unit is present (Paragraph 17 “FIG. 3 illustrates an example of a process 300 for responding to a fault condition in a brake control module 106, 107, 108, 109, etc.”); 
if no fault is present, the second sensor signal is routed to the first control unit by means of the second control unit, and a wheel slip of the first wheel is determined from the first sensor signal by means of the first control unit and a wheel slip of the second wheel is determined from the second sensor signal(Paragraph 9 “Further, the brake control module 106, sometimes referred to as the “primary” module 106, is communicatively coupled to a plurality of wheel-speed sensors 110. For example, various components discussed herein, including the modules 106, 107, as well as the sensors 110, may be programmed for communications on, and connected to, one or more controller area network (CAN) buses or the like, and/or may use other communications mechanisms and/or protocols”, Figure 1); 
if a fault of the first control unit is present, the wheel slip of the first wheel is determined by means of the second control unit using the second sensor signal, and the (Paragraph 11 “hus, upon a failure of the first power source 125 causing a failure of the primary module 106, whereby the primary module 106 is unable or has an impaired ability to power and process signals to and from the sensors 110, the primary module 106 can draw power from the secondary module 107 which in turn is receiving power from the second power source 126. In this scenario, the primary device 106 can distribute power obtained from the secondary module 107 to power the sensors 110. The primary device 106 can further provide information relating to wheel-speeds obtained from one or more of the sensors 110 to the secondary module 107. The secondary module 107 can then use the wheel-speed information to provide instructions to vehicle 101 brake actuators.”); and 
Joyce does not explicitly disclose if a fault of the second control unit is present, the wheel slip of the first wheel is determined from the first sensor signal by means of the first control unit, and the wheel slip of the second wheel is determined using the first sensor signal.
Cho teaches if a fault of the second control unit is present, the wheel slip of the first wheel is determined from the first sensor signal by means of the first control unit, and the wheel slip of the second wheel is determined using the first sensor signal(Paragraph 25 “he second controller may open the third switch and the fourth switch when the second electronic control apparatus is in a failure, and transmit open signal information of the third switch and the fourth switch to the first electronic control apparatus. The first controller may short the first switch and the second switch based on the open signal information of the third switch and the fourth switch”).
	It would have been obvious to one of ordinary skill to modify Joyce to include the teachings of determining a fault in a second control unit for the purpose of providing a fail-safe braking system.
As to claim 5 Cho teaches a method wherein a first braking signal for the first wheel is created by means of the wheel slip of the first wheel and a second braking signal for the second wheel is created by means of the wheel slip of the second wheel (Paragraph 56).
As to claim 6 Cho teaches a method wherein a third rotational speed sensor is connected to the first control unit for recording a rotational speed of a third wheel (8) (Figure 3, Paragraph 88), and in that a fourth rotational speed sensor is connected to the second control unit for recording a rotational speed of a fourth wheel (Paragraph 88), and in that a wheel slip of the third wheel and a wheel slip of the fourth wheel are created (Paragraph 56).
As to claim 8 Joyce does not explicitly disclose teaches an assistance system wherein a third rotational speed sensor is connected to the first control unit to record a rotational speed of a third wheel, and that a fourth rotational speed sensor is connected to the second control unit to record a rotational speed of a fourth wheel.
Cho teaches an assistance system wherein a third rotational speed sensor is connected to the first control unit to record a rotational speed of a third wheel, and that a fourth rotational speed sensor is connected to the second control unit to record a rotational speed of a fourth wheel(Figure 4, Paragraph 104).
	It would have been obvious to one of ordinary skill to modify Joyce to include the teachings of having a third and fourth sensors connected to a second control unit for the purpose of providing a fail-safe braking system.
As to claim 9 Cho teaches an assistance system wherein the first rotational speed sensor and the third rotational speed sensor are assigned to a common axle of the motor vehicle (Figure 3).
As to claim 10 Cho teaches an assistance system wherein the first rotational speed sensor and the third rotational speed sensor are assigned to a common side of the motor vehicle (Figure 3).
As to claim 11 the claim is interpreted and rejected as in claim 3.
As to claim 12 the claim is interpreted and rejected as in claim 4.
As to claim 13 the claim is interpreted and rejected as in claim 4.



As to claim 14 Cho teaches a method wherein a first braking signal for the first wheel is created by means of the wheel slip of the first wheel and a second braking signal for the second wheel is created by means of the wheel slip of the second wheel (Paragraph 56).
As to claim 15 the claim is interpreted and rejected as in claim 14.
As to claim 16 the claim is interpreted and rejected as in claim 14.
 (Figure 4, Paragraph 104), and in that a wheel slip of the third wheel and a wheel slip of the fourth wheel are created (Paragraph 56).
	As to claim 18 the claim is interpreted and rejected as in claim 17.
	As to claim 19 the claim is interpreted and rejected as in claim 17.
	As to claim 20 the claim is interpreted and rejected as in claim 17.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce (US 2016/0311419) in view of Cho (US 2019/0375384) as applied to claim 1 above, and in further view of Kueperkoch (US 2004/0162650)
As to claim 2 Kueperkoch teaches a method wherein the determination of the wheel slip takes place by means of a characteristic diagram (Paragraph 32).  It would have been obvious to one of ordinary skill to modify Joyce to include the teachings of using a characteristic diagram for the purpose of determining wheel slips.
As to claim 3 Kueperkoch teaches a method wherein the determination of the wheel slip takes place by means of a wheel contact force (Paragraph 32).
As to claim 4 Kueperkoch teaches a method wherein the determination of the wheel slip takes place as a function of a yaw rate and/or of a steering angle (Paragraph 32).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668